Exhibit T3B 11/16/06 AMENDED AND RESTATED BY-LAWS OF KINNEY DRUGS, INC. (A New York Corporation) ARTICLE 1 Shareholders’ Meetings Section 1.Annual Meeting.The Annual Meeting of the shareholders for the election of directors and the transaction of such other business as may properly come before it shall be held at the principal office of the Corporation in the Village of Gouverneur, State of New York or at such place, within or without the State of New York, as shall be set forth in the notice of meeting.The meeting shall be held in April of each year on the date and at the time fixed by the Board of Directors from time to time.The Secretary shall give personally or by mail, not less than ten (10) days nor more than fifty (50) days before the date of the meeting, to each shareholder entitled to vote at such meeting, written notice stating the place, date and hour of the meeting.If mailed, the notice shall be addressed to the shareholder at his or her address as it appears on the record of shareholders of the Corporation unless he or she shall have filed with the Secretary of the Corporation a written request that notices intended for him or her to be mailed to a different address designated in the request.Any notice of meeting may be waived by a shareholder by submitting a signed waiver either before or after the meeting or by attendance at the meeting. Section 2.Special Meeting.Special Meetings of shareholders other than those regulated by statute may be called at any time by a majority of the directors, the Chairman or the Chief Executive Officer.Written notice of such meetings stating the place, within or without the State of New York, the date and the hour of the meeting, the purpose or purposes for which it is called, and the name of the person by whom or at whose direction the meeting is called shall be given not less than ten (10) nor more than fifty (50) days before the date set for the meeting.The notice shall be given to each shareholder of record in the same manner as notice of the Annual Meeting.No business other than that specified in the notice of meeting shall be transacted at any such special meeting.Notice of special meeting may be waived by submitting a signed waiver or by attendance at the meeting. Section 3.Quorum.The presence, in person or by proxy, of the holder of a majority of the outstanding shares entitled to vote thereat shall be necessary to constitute a quorum for the transaction of business at all meetings of shareholders, except at special meetings for the election of directors held pursuant to Section 603 of the Business Corporation Law of the State of New York.If, however, such quorum shall not be present or represented at any meeting of the shareholders, the shareholders entitled to vote thereat, present in person or represented by proxy, shall have the power to adjourn the meeting to a future date at which a quorum shall be present or represented.At such adjourned meeting, any business may be transacted which might have been transacted at the meeting as originally called. Section 4.Record Date.The directors may fix, in advance, a date not less than ten (10) nor more than fifty (50) days prior to the date of any meeting of the shareholders or prior to the last day on which the consent or dissent of or action by the shareholders may be effectively expressed for any purpose without a meeting, as the record date for the determination of shareholders. Section 5.Voting.A shareholder entitled to vote at a meeting may vote at such meeting in person or by proxy.Except as otherwise provided by law or the Certificate of Incorporation, every shareholder shall be entitled to one vote for each share standing in his or her name on the record of shareholders.Except as herein or in the Certificate of Incorporation otherwise provided, all corporate action shall be determined by vote of a majority of the votes cast at a meeting of shareholders by the holders of shares entitled to vote thereon. Section 6.Proxies.Every proxy must be dated and signed by the shareholder or by his or her attorney-in-fact.No proxy shall be valid after the expiration of eleven (11) months from the date of its execution unless otherwise provided therein.Every proxy shall be revocable at the pleasure of the shareholder executing it, except where an irrevocable proxy is permitted by statute. Section 7.Action Without a Meeting.Any action that may be authorized or taken at a meeting of the shareholders may be authorized or taken without a meeting in a writing or writings signed by all of the shareholders entitled to vote on such matter, which writing or writings shall be filed with or entered upon the records of the Corporation. ARTICLE II Directors Section 1.Classification of Board.The Board of Directors shall consist of not less than five (5) nor more than thirteen (13) members, the number of which shall be fixed by the Board of Directors prior to each annual meeting of shareholders, and who shall be divided into three (3) classes in respect of Term of Office, each class to contain as near as may be one-third of the whole number of the Board.Of the first class of Board of Directors, the members of one class shall serve until the Annual Meeting of Shareholders held in the year following their election, the members of the second class shall serve until the Annual Meeting of Shareholders held two (2) years following their election and the members of the third class shall serve until the Annual Meeting of Shareholders held three (3) years following their election; provided, however, that in each case directors shall continue to serve until their successors shall be elected and shall qualify.At each Annual Meeting of Shareholders following election of the first Board of Directors, one class of directors shall be elected to serve until the Annual Meeting of 2 Shareholders held three (3) years next following and until their successors shall be elected and shall qualify.Each director shall be a shareholder of the Corporation. Section 2.Manner of Election.The directors shall be elected at the Annual Meeting of Shareholders by a plurality of votes cast except as otherwise prescribed by statute. Section 3.Term of Office/Qualification.The term of office of each director shall be as specified in Section 1 hereof and until his or her successor has been duly elected and has qualified, provided, however, no director shall serve on the Board of Directors after attaining 70 years of age. Section 4.Duties and Powers.The Board of Directors shall have control and management of the affairs and business of the Corporation.The directors shall in all cases act as a Board, regularly convened, and, in the transaction of business, the act of a majority present at a meeting, except as otherwise provided by law or the Certificate of Incorporation, shall be the act of the Board, provided a quorum is present.The directors may adopt such rules and regulations for the conduct of their meetings and the management of the Corporation as they may deem proper, not inconsistent with these By-Laws. Section 5.Meetings.The Board of Directors shall meet for the election or appointment of officers and for the transaction of any other business as soon as practicable after the adjournment of the annual meeting of shareholders, and other regular meetings of the Board shall be held at such times as the Board may, from time to time, determine. Special meetings of the Board of Directors may be called by the Chairman or the Chief Executive Officer at any time, and he or she must, upon the written request of any two (2) directors, call a special meeting to be held no more than seven (7) days after the receipt of such request. Section 6.Notice of Meetings.No notice need be given of any regular meeting of the Board.Notice of special meetings shall be served upon each director, in person or by mail, addressed to him or her at his or her last known post office address, at least two (2) days prior to the date of such meeting, specifying the time and place of the meeting and the business to be transacted thereat.At any meeting at which all of the directors shall be present, although held without notice, any business may be transacted which might have been transacted if the meeting had been duly called. Section 7.Place of Meeting.The Board of Directors may hold its meeting, within or without the State of New York, at such place as may be designated in the notice of any such meeting. Section 8.Quorum.At any such meeting of the Board of Directors, the presence of a majority of the Board shall be necessary to constitute a quorum for the transaction of business.However, should a quorum not be present, a majority of the directors present may adjourn the meeting to some future time, not more than ten (10) days later.Any one or more members of the Board, or any committee thereof, may participate in a meeting of the Board, or such committee, 3 by means of a conference telephone or similar communications equipment allowing all persons participating in the meeting to hear each other at the same time.Participation by such means shall constitute presence in person at a meeting. Section 9.Voting.At all meetings of the Board of Directors, each director shall have one (1) vote, irrespective of the number of shares held.Except as herein provided, the act of the Board of Directors, at a meeting duly assembled, shall be by a vote of a majority of the directors present at the time of the vote, a quorum being present at such time. Section 10.Action Without a Meeting.Any action which may be authorized or taken at a meeting of the Board of Directors may be authorized or taken without a meeting in a writing or writings signed by all of the directors, which writing or writings shall be filed with or entered upon the records of the Corporation. Section 11.Compensation.Each director shall be entitled to receive for attendance at each meeting of the Board or of any duly constituted committee thereof which he or she attends such fee as is fixed by the Board. Section 12.Vacancies.Any vacancy occurring in the Board of Directors by death, resignation or otherwise may be filled by a majority vote of the remaining directors at a regular or special meeting, which shall be called for that purpose after the occurrence of the vacancy.The director thus chosen shall hold office until the next meeting of shareholders at which directors are elected and until his or her successor has been elected and qualified. Section 13.Removal of Directors.No director may be removed from his or her office, as a director, by vote or other action of shareholders or the Board of Directors, except for cause. Section 14.Resignation.Any director may resign his or her office at any time, such resignation to be made in writing and to take effect immediately, without acceptance. Section 15.
